Citation Nr: 0509183	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  92-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1966 to July 1969.  

In January 1985, the Board of Veterans Appeals (Board) 
denied, in part, service connection for a psychiatric 
disorder.  

This matter initially came before the Board on appeal from a 
November 1991 decision by the RO which, in part, found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a psychiatric disorder.  
A personal hearing at the RO was held in March 1992.  

In February 1995, the Board denied the veteran's request to 
reopen the claim, and he appealed to United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  
While the appeal was pending, the parties agreed to a joint 
motion to vacate the Board decision and remand for additional 
development.  The Court granted the joint motion in December 
1995.  The Board subsequently remanded the appeal to the RO 
for additional development in August 1996, May 2000, February 
and December 2002, and June 2003.  

In May 2000, the Board denied the veteran's claim of clear 
and unmistakable error (CUE) in the 1985 Board decision that 
denied service connection for a psychiatric disorder.  The 
veteran and his representative were provided a copy of that 
decision.  

By rating action in May 2002, the RO denied the claim of CUE 
in all previous rating decisions.  The veteran and his 
representative were notified of this decision in May 2002, 
and provided information pertaining to his appellate rights 
in June 2003.  A notice of disagreement was received in July 
2003, and a statement of the case was promulgated in October 
2003.  However, the veteran did not perfect an appeal within 
the prescribed time under 38 C.F.R. § 20.302(b)(1), and that 
claim became final.  

In February 2004, the Board promulgated a decision which 
denied the request to reopen the claim, and the veteran 
appealed to the Court.  In August 2004, the Court granted a 
joint motion to vacate and remand the February 2004 Board 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for a psychiatric disorder was denied 
by the Board in January 1985.  

3.  The additional evidence received since the January 1985 
Board decision is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1985 Board decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case, that notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  

At this point it should be noted that although the February 
2004 Board decision was vacated and remanded for compliance 
with instructions in the joint motion, the Board finds that 
all deficiencies identified in the joint motion can be fully 
addressed based on the evidence of record, and that no useful 
purpose would be served by remanding the appeal.  The two 
principal deficiencies involved the failure to obtain a VA 
psychiatric examination (Stegall v. West, 11 Vet. App. 
268(1998)), and in not obtaining the personnel rosters from 
two ships and a Coast Guard base where the veteran was 
stationed during service.  

Concerning the psychiatric examination, the Board notes that 
a VA examination was conducted in April 2001, and was of 
record at the time of the February 2004 decision.  In fact, 
the Board referred to the report in that decision, but 
inadvertently failed to discuss the findings or the 
examiner's opinion.  As that examination addressed all 
questions raised in the prior remand, remanding the appeal 
for another examination would be redundant and unnecessary.  

As to the personnel rosters, the purpose of obtaining these 
records was to confirm the veteran's assertions that three 
sailors, who he claimed assaulted him, were members of the 
same units as the veteran.  The Board does not dispute this 
fact.  On the contrary, the evidence of record confirms that 
at least two of these individuals served with the veteran 
during the time frames in question.  However, the claim does 
not hinge on whether these individuals served with the 
veteran, but rather, whether the claimed assaults occurred.  
The Board concedes that these individuals were in the same 
units with the veteran during the time frames in question.  
Therefore, a remand in this case to obtain rosters which 
would, at best, only re-confirm an accepted fact would 
provide no additional probative evidence and would only delay 
adjudication of the claim with no benefit flowing to the 
veteran.  VA is not required to provide assistance if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

The Board concludes that information and discussions as 
contained in the November 1991 rating decision, the February 
1992 statement of the case, the May 1999, June 2001, and July 
2002 supplemental statements of the case, the August 1996, 
May 2000, and February and December 2002 Board remands, and 
the numerous letters from the RO have provided the veteran 
with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefits sought.  
Furthermore, numerous Reports of Contact beginning in 1997 
clearly reflect the interaction between the veteran and the 
RO, and several attempts by the RO to assist the veteran in 
obtaining information regarding his claim.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional pertinent evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the claimant was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations applicable to reopened claims, and was given 
ample time to respond.  The Board finds that the record has 
been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional pertinent 
evidence to obtain; there is no additional notice that should 
be provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Finality

Service connection for a psychiatric disorder was denied by 
the Board in January 1985.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim is pertinent in the consideration of the 
issue on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran (appellant) did not request 
reconsideration of the Board's decision and no other 
exception to finality apply.  Furthermore, the Board found 
that there was no CUE in the prior Board decision.  Hence, 
the 1985 Board decision is final as to the evidence then of 
record.  Id.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  As the 
veteran's request to reopen this claim was received in 1991, 
the current appeal will be decided under the old version of 
§ 3.156(a) as is outlined in the decision below.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence of record at the time of the January 1985 board 
decision included the veteran's service medical records, a 
November 1973 letter from the Chief Psychiatry Resident, 
ambulatory care at Boston City Hospital, a January 1974 VA 
psychiatric examination, a memo and VA outpatient report 
dated in April 1983, medical records from St. Vincent 
Hospital from 1977 to 1981, a January 1984 VA psychiatric 
evaluation, a February 1984 VA social workers report, and a 
transcript of a personal hearing at the RO in May 1984.  

The service medical records show that the veteran was seen on 
three occasions for complaints of nervousness and feeling 
shaky all over.  On November 27, and 29, 1968, while in the 
Brig, he complained of insomnia and nervousness.  He was 
alert, oriented, and did not appear to be anxious, and there 
was no evidence of psychosis.  The impression was no 
significant psychiatric problems.  He was also seen on March 
18, 1969, for similar complaints.  The impression at that 
time was insomnia.  On a Report of Medical History for 
separation from in July 1969, the veteran reported a history 
of nervous trouble and anxiety prior to service.  His 
separation examination showed his psychiatric status was 
normal.  

A November 1973 letter from the Chief Psychiatry Resident at 
Boston City Hospital indicated that the veteran was seen at 
the outpatient clinic for acute anxiety reactions from 
November 1971 to January 1972.  The veteran reported that he 
had been treated at St. Vincent's Hospital in New York 
beginning in January 1972, and that he had not been able to 
work for the past year because of his anxiety reaction 
disorder.  The physician indicated that the veteran's 
description was consistent with observations made at that 
facility in 1971 and 1972.  

A January 1974 VA psychiatric evaluation report noted a 
history of depression and anxiety symptoms, marked by 
momentary passing out and numbness all over his body since 
the death of his father two years earlier.  The veteran 
denied any attacks prior to the death of his father.  The 
diagnosis was anxiety reaction with conversion features.  

May 1977 medical records from St. Vincent Hospital indicated 
that the veteran was seen for acute anxiety attacks and 
depression irregularly since the previous year, but had 
dropped out of treatment.  The veteran reported hearing 
voices for three months, had been beating his girlfriend, and 
feared that he was falling apart.  The impression was 
borderline personality.  

An April 1983 VA memorandum and an April 1983 VA outpatient 
report noted a history of multiple hospitalizations beginning 
in 1971.  The assessment was possible personality disorder.  

A January 1984 psychiatric evaluation report indicated that 
the service medical records had been reviewed and made 
reference to his treatment for nervousness and insomnia in 
service.  The examiner commented that he questioned the 
veteran's credibility and offered several examples.  The 
examiner concluded that there was no evidence of anxiety 
attacks and that, because of his questions of credibility, he 
would not make a diagnosis based solely the veteran's self-
described history.  

A February 1984 social worker's evaluation indicated that the 
veteran's self-described history was inconsistent and that he 
appeared to be hiding something.  
The veteran offered no specific information concerning the 
onset of his psychiatric problems other than to say that he 
was treated in service.  In a statement received in April 
1984, the veteran reported that he was treated for 
psychiatric problems at a number of private hospitals in 1969 
and 1970.  

In January 1985, the Board found that there was no evidence 
of a chronic psychiatric disability in service or until more 
than one year after his discharge from service.  Service 
connection for a psychiatric disability was denied. 

The evidence added to the record since the January 1985 Board 
decision includes numerous medical records from various 
private and VA medical facilities for treatment from 1973 to 
the present, VA psychiatric examinations conducted in October 
1991, April 1999, and April 2001, numerous records from the 
Social Security Administration (including some duplicate 
reports), and a transcript of a personal hearing at the RO in 
March 1992.  

The post January 1985 evidence was received over a period of 
many years, and not always in chronological order; however, 
for the sake of clarity and to establish a timeline of the 
veteran's condition, the evidence will be reported 
chronologically, whenever possible.

VA requested records from the private medical facilities 
identified by the veteran where he claimed to have been 
treated for psychiatric problems from 1969 to the present.  
Several facilities, including Boston Medical (Boston City 
Hospital), Bellevue Hospital Center, Multiplex Rehabilitation 
Hospital, and St. Luke's Hospital responded that they had no 
records on file pertaining to the veteran.  Medical records 
from the remaining facilities identified by the veteran have 
been obtained and associated with the claims file.  

A VA examination in October 1991 and numerous private and VA 
outpatient records, including records received from the SSA, 
show treatment from 1973 to the present.  

The October 1991 VA examination report noted that the 
veteran's claims file was not available for review and that 
the available medical records were meager and incomplete.  At 
that time, the veteran provided the following history: he was 
bisexual; had a very traumatic upbringing; was adopted at the 
age of 51/2; his mother and step-mother were alcoholics and 
beat him repeatedly; that he was beat regularly by shipmates 
while in the Coast Guard; that he was raped a number of times 
while stationed in Boston; that he received help and then was 
discharged from the service; that he woke up screaming and 
yelling from nightmares of Vietnam twice a week.  The veteran 
reported that he enjoyed people, liked to mingle, went to 
bars, had a girlfriend, and denied anything consistent with a 
flashback.  The examiner noted some evidence of psychogenic 
amnesia, restricted range of affect, fear of being abandoned, 
loneliness, feelings of detachment and estrangement, and a 
foreshortened sense of the future.  There was no anhedonia.  
The veteran had difficulty falling asleep, irritability and 
outbursts of anger, difficulty with concentration, and 
hypervigilance.  There was no evidence exaggerated startled 
response.  The examiner indicated while there were references 
to PTSD in the available records and that the veteran's 
history was consistent with PTSD, he found no evidence of 
PTSD.  On the other hand, he noted that the veteran had 
classic symptoms of anxiety which were consistent with panic 
attacks.  The examiner indicated that it was difficult to 
offer an assessment of the veteran's case without the entire 
record, but offered the diagnosis of panic attacks and rule 
out PTSD.  

A VA hospital discharge report in December 1991 indicated 
that the veteran was admitted in November with a history of 
panic attacks.  The veteran stated that his symptoms of panic 
disorder began after he was raped in service.  He reported 
sexual abuse by his step-mother when he was about 9 years 
old; cross dressing since he was a teenager; said that he 
enjoyed cross dressing; that he liked to go out to bars while 
cross dressed and to dance with females and flirt with males, 
he had periods of wishing he were a woman, but at the present 
time he enjoyed his masculinity.  He also reported a history 
of several homosexual interactions as a teenager, but none 
since that time.  He requested to be discharged against the 
recommendations of the medical staff.  The discharge 
diagnosis was anxiety disorder.  

A letter and treatment records from Washington County Mental 
Health Service, Inc., were received in March 1992.  The 
letter indicated that the veteran was initially treated at 
that facility for panic disorder in July 1988, and that he 
did not keep an appointment in August 1988.  

At the personal hearing in March 1992, the veteran testified 
that he was treated for panic attacks on a couple of 
occasions during service; that he was treated for a nervous 
condition at Boston City Hospital a couple of months after 
discharge from service in the summer of 1969, and at a number 
of other medical facilities thereafter, and that he hadn't 
held a job for more than a week or so since his discharge 
from service because of his psychiatric problems.  

In a statement received in October 1996, the veteran reported 
that two servicemen,  regularly harassed him, beat him about 
the face and body, and dragged him all over the deck of the 
Coast Guard Cutter (USCGC) Yakutat.  The ship's doctor 
treated him for exhaustion and ordered that the mistreatment 
stop, but that it did not.  Later, when he was station at the 
Boston Coast Guard (CG) Base, the two waited for him outside 
of a restaurant and beat him severely.  He called the police 
but the two men departed for Vietnam the day after the 
incident.  A third incident involved an unidentified sailor 
from the Boston CG Base.  The veteran said that he was held 
and sodomized by the sailor in a shower late at night.  

The veteran recalled one night while he was lying in his 
bunk, he heard the several sailors talking in the hallway.  
They came into his room, put a blanket over him, gagged him 
with a pillow, beat him, and sodomized him with a broomstick.  
He reported the incident to the Base Morale officer (BMO) the 
following morning.  The officer asked if he wanted to be 
transferred or discharged from the service, and then said 
that he was recommending the veteran be discharged from the 
service.  He told the veteran that it would do him no good to 
pursue charges against his attackers.  The following morning, 
he reported to sick call with uncontrollable shakes and 
nervousness and was given Librium.  He said that he was 
discharged from the service two weeks later, and that six 
months later he was rushed to the Boston City hospital and 
given Valium.  From there, he was referred to the Boston 
Evening Clinic for follow-up care and was treated at a number 
of other hospitals from 1969 to 1975.  He attended a number 
of schools under the GI Bill but was too sick to complete his 
courses, and has been unable to retain steady employment 
since service because of these incidents.  He also reported 
nightmares and flashbacks of "gunfire," "explosions of 
motor fire" and "shells going off" from Vietnam.  

On VA psychiatric examination in April 1999, the examiner 
indicated that he had reviewed the claims file, including the 
veteran's service medical and personnel records.  The 
examiner indicated that while the veteran's reported history 
of being abused and raped in service appeared consistent with 
earlier statements in the record, he was very sketchy as to 
the details of dates, places, and times of the claimed 
events.  He noted that the veteran was quite psychotic and 
that it was difficult to get any relevant history or to 
comment on his PTSD symptoms because of his significant 
paranoia.  After mental status examination, the examiner 
concluded that the veteran's most pressing psychiatric 
problem was schizophrenia, paranoid type.  

In an addendum report in April 1999, the VA psychiatrist 
stated that he believed that the diagnosis of schizophrenia 
was warranted regardless of the veteran's military service.  
He noted that the veteran's claim of having been sodomized in 
service could not be confirmed by any evidence of record and 
that his severe psychotic state made it impossible to say 
whether the incident ever occurred.  Based on his experience 
with schizophrenic patients, he found that fixed-false 
beliefs of a paranoid nature were quite common and difficult 
to collaborate with any objective evidence, and that it was 
not easy to convince patients otherwise.  He opined that such 
was the case with the veteran, and that the diagnosis would 
be appropriate regardless of his military service.  

Evidence received from the Social Security Administration 
(SSA) in or around August 2000 and February 2002 showed that 
the veteran filed claims for disability benefits on several 
occasions beginning in the mid 1970's.  The records include 
numerous medical reports, primarily VA records, and showed 
treatment for various maladies beginning in 1973.  Some of 
the records are duplicates of reports already in the claims 
file while others reflect more recent treatment and do not 
provide any additional probative information.  Therefore, the 
Board will discuss only the records which provide additional 
probative information.  

A progress note from St. Vincent's Hospital dated in May 
1973, indicated that the veteran reported "anxiety attacks" 
since the death of his father two years earlier.  He said 
that he didn't like being in the service because of the 
"ribbing" that he received from other sailors, but that he 
liked being in Vietnam because of the experience of traveling 
and going out.  He said that he was discharge from service 
when it was discovered that he was a homosexual.  

On a private psychiatric evaluation for SSA in December 1974, 
the veteran admitted to homosexual practices while in and out 
of military service, and said that he frequented gay bars.  
He reported that he was raped by a man who gave him a ride.  
The veteran said that his psychiatric problems began after 
the death of his (adopted) father.  The diagnosis was 
hysterical neurosis, conversion type.  

On a psychological evaluation for SSA disability in February 
1975, the veteran reported that his symptoms began several 
months after the death of his father, and that he had been 
well prior to that time.  Psychological testing revealed 
overall borderline functioning with impaired efficiency, 
slowed thinking and distorted ideational processes which may, 
at time, lead to misinterpretation of reality.  His history 
indicated that his adjustment since mid-adolescence had 
become increasingly disturbed, aggravated by the death of his 
father.  Although he had many conversions and other symptoms 
of hysterical neurosis, he appeared too disturbed to be 
considered merely neurotic.  His tendency to distort reality 
and capacity for personality disorganization, in the absence 
of known previous schizophrenic episodes, suggested a 
diagnosis of borderline or latent schizophrenia.  The 
prognosis was cautiously hopeful, in view of his youth and 
absence of any past overt schizophrenic episodes.  

On a VA competency examination in July 1982, the veteran 
reported that he had been feeling depressed and lonely since 
his father died.  He made no mention of any physical sexual 
abuse in service.  

A report from C. McAree, M.D., dated in February 1985, 
indicated that the veteran reported a history of 
hyperventilation, panic attacks, nightmares, and disturbed 
sleep since service.  He said that he was raped twice in 
service and beaten up constantly.  After the rapes, he became 
a homosexual, and was discharged from service because of his 
homosexuality.  He reported being in combat action in Vietnam 
where he was posted to the Mekong Delta.  He was terribly 
upset by the violence of war and cannot even see a war movie 
without it having an adverse effect on him.  The veteran 
enjoyed cross-dressing, bondage, and sado-masochistic type 
experiences.  The overall impression was panic attacks with 
agoraphobia and homosexuality.  

At the direction of the May 2000 Board remand, the veteran 
was afforded a VA psychiatric examination in April 2001, by a 
psychiatrist who had not examined the veteran previously.  
The examiner noted that he had reviewed the entire claims 
file with specific attention to the Board's remand 
instructions, and included a detail description of the 
veteran medical history.  The examiner indicated that in 
reviewing the service medical records, looking particularly 
for documentation or either a diagnosis of a psychiatric 
disorder or symptoms consistent with a diagnosis of a 
psychiatric disorder, he did not find evidence of either 
symptoms or a diagnosis in service.  While the veteran did 
have one admission for shakiness and nervousness and was 
treated with medication, the in-service examiner clearly 
opined that there was no psychiatric problem at that time.  
The veteran was having difficulty with behavior and substance 
abuse at that time which was consistent with the level of 
nervousness and shakiness he reported.  There was no evidence 
of psychotic symptoms or treatment for schizophrenia during 
service or within one year of discharge from service.  The 
examiner concluded that the veteran currently satisfied the 
criteria for a diagnosis of paranoid schizophrenia, but that 
it was more likely than not unrelated to military service and 
was not manifested within one year of discharge from service.  
He went on to state that his diagnosis of schizophrenia with 
delusional thinking undermined the potential credibility of 
the veteran's reports concerning beatings and rapes during 
service.  This, combined with the fact that he never reported 
these incidents and the lack of medical treatment where he 
described significant psychiatric symptoms associated with 
the assaults made establishing the claimed events impossible.  
Therefore, the examiner could not offer a diagnosis of PTSD 
related to physical or sexual abuse in service.  

At this point, the Board must address the veteran's 
contentions that his current psychiatric problems are related 
to having been beaten and raped in service.  The Board notes 
that while veteran never reported these events previously, 
the nature of his claim remains the same.  That is, that he 
has a psychiatric disorder which began in service.  Thus, the 
question to be resolved is whether the additional evidence is 
new and material to reopen the claim.  Because the veteran 
claims that his psychiatric problems are due to personal 
assault in service, VA has a heightened duty to develop the 
claim for alternative evidence.  In this case, VA undertook 
additional development in accordance with the provisions of 
VA Adjudication Manual M21-1.  See also, Patton v. West, 12 
Vet. App. 272 (1999).  The veteran was asked to provide 
detailed information concerning the events and circumstances 
of the claimed incidents, and was informed that he may submit 
any other information that he felt was relevant.  His service 
personnel records were obtained and VA attempted to obtain 
records from a number of sources identified by the veteran 
which he believes will confirm his allegations.  

The veteran's service personnel records show several 
disciplinary actions beginning in August 1967.  The veteran 
received company nonjudicial punishment (NJP) for sleeping on 
watch as a lookout while assigned to the Cutter Yakutat in 
August 1967.  On April 9, 1968, he was transferred to the 
USCGC Bibb.  In May 1968, he received a company NJP for being 
AWOL (he returned approximately 8 hours late from a two day 
sick leave).  The following day, he was transferred to shore 
duty at Boston Coast Guard Base.  In November 1968, he was 
sentenced to 30 days in the brig for being absent without 
leave (3.5 hours late reporting to duty), possession of 
another sailor's clothing, failure to stand security watch, 
and wearing civilian clothing while on duty.  The report 
noted that the veteran had been logged of four different 
occasions for missing muster and failing to stand a proper 
security watch.  It was noted that he was frequently absent 
from his assigned duties for no good reason and did not work 
in harmony with his shipmates.  Repeated counseling by his 
Section Chief and Commanding Officer had very little effect 
on his attitude.  At mast, the veteran offered no explanation 
except to say that he was framed.  In February 1969, he 
received a company NJP for being absent from his unit (one 
day).  In March 1969, he received a company NJP for 
possession of wine in his personal locker.  

Concerning the off base assault, in April and August 1997 VA 
attempted but was unable to obtain, by operation of State 
privacy laws, any information from the Boston Police 
Department concerning the claimed beating incident outside a 
restaurant during service.  The veteran was notified of this 
in October 1997, and was told that he should contact the 
police department directly and request copies of any 
available records.  The veteran did not respond to the 
notification letter, nor has he submitted any additional 
evidence concerning this matter.  

The veteran provided the names and addresses of three 
servicemen who he believed could provide information 
regarding his claim.  The RO sent letters to the three 
requesting that they provide any information concerning the 
veteran's claim of having been beaten and raped during 
service.  Statements were received from two of the men; the 
third serviceman did not reply.  A September 2000 letter from 
the Captain of the Yakutat was to the effect that the veteran 
was attached to the deck force and that he was an average 
seaman, although he appeared to be rather immature.  He also 
confirmed that the two seamen (identified by the veteran as 
the two sailors who regularly beat him) were shipmates during 
this time.  In a January 2001 statement, one sailor 
identified himself as a Boatswains mate, second class, on the 
USCGC Yakutat.  He said that he recalled that the veteran 
worked for him on the mess deck most of the time, that it was 
not uncommon for new personnel to be picked on and bullied, 
and that the veteran was teased more than most, probably 
because of his size.  He also stated that he had no knowledge 
that the veteran was ever sexually abused or beaten.  
VA attempted to confirm the veteran's complaints of 
mistreatment through the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR).  A March 1999 response 
from that agency was to the effect that claims of harassment, 
beatings, and sexual assault in service which were not 
reported could not be verified.  

Regarding the claimed off base beating by two servicemen 
outside a Boston restaurant, VA has been unable to obtain any 
information from the Boston police department, including 
whether a police report was ever filed, and the veteran has 
not provided any objective evidence showing that claimed 
incident occurred.  The Board notes that while the veteran 
reported that he was severely beaten, he has never claimed to 
have sought medical attention for any injuries from this 
incident.  On the other hand, he has asserted on several 
occasions that he was treated for injuries from beatings and 
rapes during service.  However, the service medical records 
do not show any treatment for injuries from traumas of this 
nature.  

The Board finds this significant, particularly in respect to 
the claimed incident of being beaten and sodomized with a 
broomstick, as such a violent assault would certainly have 
resulted in considerable injuries, quite possibly causing 
internal damage.  Yet the veteran said that he went to sick 
call the next day and complained of being nervous.  While he 
has never provided any specific information as to the date of 
this incident, the service medical records show that he was 
seen for complaints of nervousness on only two occasions, 
once when he was in the brig and once in March 1969.  Neither 
entry showed any complaints or treatment for physical 
injuries.  On the latter occasion, he complained of 
difficulty sleeping at night and shakes all over.  The 
impression was insomnia, and he was given a one-day supply of 
Seconal.  Given his descriptions of having been beaten 
regularly and severely about the head and body on numerous 
occasions and being violated with a broomstick, one would 
expect some residual bruising or other physical evidence.  
Yet the service medical records are completely silent for any 
complaints, treatment, or abnormalities suggesting that he 
was physical assaulted.  
While the record shows that the veteran requested to see the 
BMO in March 1969, the content of any conversation would be 
pure speculation at this point.  The Board points out that, 
contrary to the veteran's assertions that he was discharged 
from service two weeks after this incident, the record shows 
he was not discharge until July 18, 1969, four months after 
this incident.  The service medical records show that the 
veteran was seen on two other occasions prior to his 
discharge from service, once for a left toe injury and once 
for left forearm pain.  

Because the record shows that the veteran was disciplined 
several times during service, the Board must consider whether 
these actions represented some type of behavioral changes 
indicative of a possible stressor.  After reviewing the 
claims file, the Board finds no basis to conclude that the 
disciplinary actions were indicative of a stressor suggesting 
personal assault.  Although the veteran attempts to explain 
away the disciplinary actions as being due to fear from 
abuse, there is nothing in the record to support his 
assertions.  Moreover, he has provided no alternative 
evidence that even remotely supports his assertions.  

The veteran's first disciplinary action was for being asleep 
on watch, which he claims was due to a lack of sleep because 
he was beaten and harassed by two sailors.  As noted above, 
there is no objective evidence that he was ever beaten during 
service.  Although he was seen on sick call on numerous 
occasions for various problems, there were no complaints or 
findings indicative of any type of physical abuse and nothing 
suggesting that he was treated for exhaustion.  Given the 
fact that there are always people on duty on a military ship, 
including security personnel at night, the Board finds it 
unreasonable to believe that no one ever saw or heard him 
being beaten or dragged across the decks of the ship.  The 
statement from one of his immediate supervisor on the 
Yakutat, also weighs against his claim of having been 
physically abused.  

The veteran offered no explanation for his second 
disciplinary action in May 1968 for returning late from two 
days of sick leave.  In a statement received in June 1969, 
the veteran said that he went AWOL on one occasion (but 
didn't identify which occasion) out of fear, and that he was 
"caught" and brought back to the ship and put in the Brig.  
The evidentiary record show a very different scenario.  In 
November 1968, the veteran was absent from his ship for 31/2 
hrs, missed watch and, when he did show up, apparently wore 
civilian clothing on watch.  He was also charged at that time 
with unlawful possession of another sailor's clothing.  The 
Board assumes that this is the same incident, as this was the 
only time he was sent to the Brig.  The disciplinary report 
shows that it was the veteran who had problems adhering to 
the rules and responsibilities of military service.  The 
report indicates that he was frequently absent from his 
assigned duties for no good reason and did not work well with 
shipmates.  He was counseled by his superiors on numerous 
occasions with no improvement.  The Board finds it 
significant that the veteran never once mentioned that he was 
being mistreated, harassed, or abused during any of his 
counseling sessions with his superiors.  His last 
disciplinary action was for possession of wine in his locker.  
Again, the veteran offered no explanation for this charge.  

The additional evidence is, in part, new, in that it has not 
previously been considered.  However, this evidence is 
essentially cumulative and redundant of information 
previously considered.  The evidence previously reviewed 
showed no significant symptoms or diagnosis of a chronic 
psychiatric disorder, including a psychosis in service or 
until more than one year after his discharge from service.  
The new evidence shows treatment for anxiety type problems 
beginning two years after his discharge from service to the 
present.  The earliest medical evidence suggesting the 
possibility of a psychosis was in 1975, some six years after 
service.  

The Board finds that the veteran's statements of being raped 
and beaten during service are patently incredible and 
unreliable, and thus not are new and material for purposes of 
reopening his claim.  The veteran has made numerous 
inconsistent and contradictory statements which raise serious 
questions as to his credibility.  For example, on a private 
examination in December 1974, the veteran admitted to 
homosexual practices in and out of military service, and said 
that he frequented gay bars.  In February 1985, he reported 
that he became a homosexual after he had been raped in 
service.  However, when seen by VA in December 1991, he 
reported several homosexual encounters when he was a 
teenager.  In October 1991, he reported that he was bi-
sexual.  Concerning his history of medical treatment, prior 
to the filing of this claim, the veteran reported that he was 
first treated for psychiatric problems post-service at Boston 
City Hospital in 1971.  (See May 1972 VAX and November 1974 
pension for claim)  Records received from that facility in 
1973 confirmed treatment beginning in November 1971.)  
However, during the pendency of this appeal, the veteran has 
repeatedly claimed that he was treated at that facility in 
the summer of 1969.  (3/92 personal hearing transcript, p.6.)  
He also claimed to have combat service in the Mekong Delta.  
(See 4/84 VA outpatient and 2/85 Private medical report.)  

His inconsistent statements have been called into question by 
a VA doctor in January 1983 and by a VA social worker in 
February 1984.  Most recently, in April 2001, a VA 
psychiatrist noted that his diagnosis of schizophrenia with 
delusional thinking undermined the potential credibility of 
the veteran's claimed in-service stressors.  A similar 
opinion, that his severe psychotic state made it impossible 
to say whether the incidents ever occurred, was offered by a 
VA psychiatrist in April 1999.  This, along with the fact 
that the veteran failed to report the claimed incidents to 
anyone and did not manifest any physical or emotional 
findings even remotely suggesting that he was beaten or raped 
during service weighs against his claim that these incidents 
occurred.  As discussed earlier, the veteran's description of 
the claimed multiple beatings and rapes during service should 
have caused some bruising or scarring, or even internal 
bleeding had he been sexually assaulted as brutally as he 
described.  Yet, he has not produced a single witness or 
provided any competent evidence that he was assaulted during 
service.  

As a whole, the additional medical evidence does not offer 
any new probative information relating the veteran's current 
psychiatric problems to military service and is merely 
cumulative of evidence already of record.  In fact, the 
additional evidence is to the contrary.  That is, while the 
veteran now asserts that he has had chronic problems since 
service, the evidence added to the record shows that his 
current problems began after the death of his father around 
1972.  The Board finds the objective evidence recorded 
contemporaneously with treatment in the early 1970's is more 
reliable than the veteran's current assertions which, 
according to two different VA psychiatrists, is unreliable 
given his severe psychotic state.  Furthermore, the veteran 
has not provided any evidence to corroborate that any of the 
claimed events occurred.  Accordingly, a basis to reopen the 
claim of service connection for a psychiatric disorder has 
not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


